                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 THE MOODY BIBLE INSTITUTE OF
 CHICAGO,

                Plaintiff,                         Case No.: 1-20-cv-06800

 v.                                                The Honorable Jorge L. Alonso

 FLUYTCO, INC.,

                Defendant.



                  MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Pursuant to Local Rule 83.17, Attorney Lamis G. Eli hereby moves the Court for leave to

withdraw her appearance for Plaintiff, The Moody Bible Institute of Chicago. Attorneys of record

from the firm of Taft Stettinius & Hollister LLP will continue to represent Plaintiff in this matter.

Dated: January 7, 2021                        Respectfully submitted,

                                              /s/Lamis G. Eli
                                              Lamis G. Eli
                                              Paul D. McGrady

                                              Taft Stettinius & Hollister LLP
                                              111 East Wacker, Suite 2800
                                              Chicago, Illinois 60601
                                              Tel: (312) 527-4000
                                              Fax: (312) 527-4011
                                              Email: leli@taftlaw.com
                                                      pmcgrady@taftlaw.com


                                              Kristin H. Hardy (pro hac vice pending)
                                              Taft Stettinius & Hollister LLP
                                              40 North Main Street, Suite 1700
                                              Dayton, Ohio 45423
                                              Tel: (937) 641-2069
                                              Fax: (937) 228-2816
                                              Email: khardy@taftlaw.com
                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 7, 2021, a copy of the foregoing was filed electronically.

Service of this filing will be made on all ECF-registered counsel by operation of the court's

electronic filing system. Parties may access this filing through the court's system.



                                               /s/ Lamis G. Eli
                                               Lamis G. Eli
28509266.1




                                                  2
